Courven Terrel
                                                                ThomasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     June 17, 2015

                                 No. 04-14-00756-CR

                               THE STATE OF TEXAS,
                                     Appellant

                                          v.

                               Courven Terrel THOMAS,
                                       Appellee

              From the County Court At Law No 2, Guadalupe County, Texas
                             Trial Court No. CCL-14-0533
                        Honorable Frank Follis, Judge Presiding


                                    ORDER
       The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellee’s brief is due July 15, 2015.


                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court